Case: 21-50014     Document: 00515914573         Page: 1     Date Filed: 06/25/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 21-50014                        June 25, 2021
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Guadalupe Flores,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-257-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Guadalupe Flores was sentenced to 27 months of imprisonment and
   three years of supervised release for his guilty plea conviction of illegal
   reentry after removal, in violation of 8 U.S.C. § 1326. Raising one issue on
   appeal, Flores argues that the recidivism enhancement under § 1326(b) is


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50014       Document: 00515914573         Page: 2   Date Filed: 06/25/2021




                                    No. 21-50014


   unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466 (2000), and
   subsequent decisions because the statute provides for a sentence above the
   otherwise applicable statutory maximum based on facts that are neither
   alleged in the indictment nor found by a jury beyond a reasonable doubt.
   Flores concedes that this argument is foreclosed by Almendarez-Torres v.
   United States, 523 U.S. 224, 226-27 (1998), but seeks to preserve the issue for
   further review.
          The Government has filed an unopposed motion for summary
   affirmance or, in the alternative, an extension of time to file a brief. As the
   Government argues, and Flores concedes, the sole issue raised on appeal is
   foreclosed by Almendarez-Torres, 523 U.S. at 226-27. See United States v.
   Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-Arrellano,
   492 F.3d 624, 625-26 (5th Cir. 2007). Summary affirmance is appropriate.
   See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, the Government’s alternative motion for an extension of time
   to file a brief is DENIED AS MOOT, and the judgment of the district court
   is AFFIRMED.




                                         2